Citation Nr: 1310398	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a bilateral leg injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claims of service connection for a back disorder, service connection for a bilateral leg disorder, service connection for bilateral hearing loss, and service connection for tinnitus.  He perfected a timely appeal to that decision.  

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In October 2012, the Veteran submitted additional evidence directly to the Board.  The Veteran waived initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2012). 

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

A.  S/C-Back and bilateral leg disorders.

The service treatment records (STRs), including the April 1968 preinduction examination as well as the November 1971 separation examination, are negative for any complaints or findings of back or leg disability.  

The Veteran's DD Form 214 reflects that he served in Vietnam from November 20, 1969 to November 30, 1970; he was awarded the Vietnam Service Medal.  His military occupational specialty was as an equipment maintenance engineer.  

The Veteran maintains that he has low back and bilateral leg disorders that resulted from injuries he sustained when he fell off of a bull dozer during a rocket attack in Cambodia.  At his personal hearing in September 2012, the Veteran testified that he injured his back while doing maintenance work.  The Veteran related that he was checking a turbine changer on a dozer that was not working properly when they came under attack; he tried to get off the dozer and out of the line of fire when he slipped and fell backwards.  The Veteran maintained that he has had back pain ever since that fall in service; he noted that the pain occasionally radiates into his legs.  

Of record is a lay statement from W. H. T., who reported serving with the Veteran in Vietnam and suffering similarly injuries.  W. H. T. indicated that they came under fire and he saw the Veteran crawl under a bull dozer to get away from the danger.  W. H. T. noted that the Veteran told him of the injury he sustained when a cylinder fell on his knee; he also reported injuring his back when he slipped on a track on the bull dozer in Cambodia.  He noted that they talked about their hearing loss and tinnitus that they have experienced since service.  

Post-service medical records reflect complaints for chronic low back disorder.  Treatment notes from Family Practice Associates dated in October 2007 indicating that the Veteran was seen for evaluation and treatment of a herniated disk.  Additional treatment records show that the Veteran was seen at a clinic in November 2007 for evaluation of severe back and radiating right proximal leg pain.  He described an incident back in August 2007 of trying to swing a hammer when his back popped; since that time, he has been bothered by a rather severe discomfort.  An MRI of the lumbar spine revealed a large free fragment at the L2-3 level; the examiner recommended that the Veteran consider surgery.  The Veteran was admitted to a hospital in November 2007 with a diagnosis of disc herniation, L2-L3.  It was noted that the Veteran had been identified as having a large herniated disc at the L2-L3 level for which he was treated conservatively and failed to improve; because of the progression of his symptoms, he chose to undergo surgery.  He underwent an L2-L3 microdiscectomy.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4) (i).  A medical examination or medical opinion may be deemed necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c) (4) (i), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  

The record contains competent evidence that the Veteran may have a current low back disorder and the Veteran himself claims that he has bilateral lower extremity disability.  The Veteran maintains that he sustained a back injury when he slipped off a bull dozer and fell backwards during a rocket attack in service.  He also claims injuries to his lower extremities at the time (though it is unclear whether this is a distinct injury or is radiating pain from the back).  The record contains insufficient evidence for the Board to determine whether any pertinent disorder had its onset during service or was aggravated by his service.  Under the circumstances, the Board is of the opinion that further development would be helpful to a proper adjudication.  Thus, VA must obtain an examination and opinion in order to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  

B.  S/C Bilateral hearing loss and tinnitus.

The Veteran maintains that he developed hearing loss and tinnitus as a result of exposure to loud noise from the machinery as well as rocket and mortar attacks.  At his personal hearing, the Veteran recalled the worse rocket attack that he experienced occurred in January 1978; he noted that the rockets were coming in causing the ground to roll and shake, and he had to get under a dozer for safety.  The Veteran testified that he couldn't hear anything for a while after the rocket attack; he stated that, while his hearing came back, he has been able to hear nearly as good as before the attack.  The Veteran reported that he has also had ringing in his ears for the past 40 years.  

An audiology consultation, dated in May 2008, revealed a mild high frequency sensorineural hearing loss in the right ear and a moderate high frequency sensorineural hearing loss in the left ear.  During a VA Audiological evaluation in November 2008, the Veteran reported military noise exposure as an Engineer in equipment maintenance.  The Veteran indicated that he served with a land clearing battalion working with heavy equipment while serving in Vietnam; he also reported noise exposure from combat noise.  The Veteran also had occupational noise exposure as a grind set up technician in a manufacturing plant for thirty five years.  Recreational noise exposure from the occasional use of power tools.  The Veteran also reported constant bilateral tinnitus since serving in Vietnam.  The pertinent diagnosis was hearing within normal limits to a mild high frequency notched sensorineural hearing loss in the right ear, and hearing within normal limits to a moderate high frequency notched sensorineural hearing loss in the left ear.  He was also diagnosed with constant bilateral tinnitus.  The examiner indicated that since hearing was within normal limits at separation and the Veteran had a history of occupational noise exposure, it is less likely as not that the Veteran's hearing loss is related to his military service.  It was felt that hearing loss had occurred in the years following his separation from military service.  The Veteran's tinnitus is likely secondary to his hearing loss and is less likely as not related to his military noise exposure.  

Submitted at the hearing were private treatment reports dated from June 1984 to November 2010 (hearing tests dated from June 1984 to November 2010).  However, in a statement dated in October 2012, the Veteran indicated that he was provided hearing tests by his former employer from 1973 through 2010; however, he noted that there were several years of treatment reports missing from those submitted by his employer.  

The Veteran has claimed that he was examined for his hearing by his employer prior to 1984.  Moreover, the VA examiner did not have the opportunity to review the post service hearing examinations prior to offering an etiology opinion.  Accordingly, the RO should attempt to obtain the additional records from the employer and arrange for the VA audiology examiner to provide an addendum to the etiology opinion.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should ask the Veteran to identify all sources of evaluation and/or treatment he has received for the disabilities at issue since his separation from service (and to provide releases for records from any private providers), the records of which are not already associated with the claims file.  He should be asked to submit authorizations for release to VA copies of any such non-VA records.  He must be afforded a year to respond.  The RO should secure for the record copies of all hearing tests performed by the Veteran's former employer, Federal Mogul Corp, during the period from 1973 through 1984.  If any identified record source does not respond to the RO's request for such records, the Veteran should be so notified, and reminded that ultimately it is his responsibility to ensure that pertinent private records are received.  The RO should also secure for the record any updated (from May 2008) pertinent VA evaluation/treatment records.  

2.  Thereafter, the AOJ should return the claims file to the clinician who provided the November 2008 VA audiology examination for an addendum opinion.  In view of the additional post service clinical evidence reflecting hearing tests (and any additional evidence received following the above development request), the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any current hearing loss (right or left ear) had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  The examiner should also provide an opinion on the question of whether tinnitus is attributable to military service.  Complete rationale should be given for all opinions reached.  

3.  The AOJ should schedule the Veteran for a VA examination in order to determine the nature and etiology of any lower extremity and back disability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history, and such reports must be considered in formulating any opinions.  

For any back and/or lower extremity disability found, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or more) had its clinical onset in service, or is otherwise the result of a disease or injury in service.  The examiner must provide a rationale for each opinion.  

4.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


